DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marroquin, US 7262958.
Regarding claim 1, Marroquin discloses a method of manufacturing a chassis of an information handling system (IHS) (Fig. 10-11; 500 and Col. 8; Ln. 38-39), the method comprising: 										providing an IHS chassis (Fig. 10-11; 510 and Col. 8; Ln. 41; chassis 510), with a base panel (Fig. 10-11;520 and Col. 8; Ln. 42; motherboard 520) having an upper chassis surface (Fig. 10-11; upper surface of motherboard 520); 					attaching a modular support member (Fig. 1; 100 and Col. 3; Ln. 20-23; support structure and Fig.10-11; 580 and Col. 9; Ln. 12; support structure 580 attached on a section of motherboard 520) to a section of the upper chassis surface, the modular support member presenting at least one resilient component (Col. 3; Ln. 25-32; main portion 110 comprise rigid material) above the upper chassis surface, the at least one resilient component upwardly presenting an adhesive surface (Col. 4; Ln. 26; adhesive) to fixedly engaged and to provide vibration damping (Col. 3; Ln. 31; shock absorption) for a storage drive (Fig. 1; 102 and Col. 3; Ln. 18; disk drive and Fig. 10-11; 530)  that is placed on the surface during assembly of the HIS, wherein the modular support member does not enclose (Fig. 1; 102 and Fig. 10-11; 530; 102 and 530 are not covered on the top)  the storage device, and enables the storage device to be inserted (Fig. 1; 102 and Fig. 10-11; 530; 102 and 530 are inserted into support structure 580) and retained therein without requiring positive retention using physical screws and/or clips (Col. 4; Ln. 26; coupling by adhesive); and 							wherein the IHS chassis comprises other sections of the upper chassis surface for receiving other compute components (Col. 8; Ln. 45-48; motherboard 520 has microprocessor and other components) of the IHS thereon.		
Regarding claim 2, Marroquin discloses; forming the modular support member  to be positionable (Fig. 1; 100 and Fig.10-11; 580; support structure 580 attached on the upper surface of motherboard 520) on the upper chassis surface,  the modular support member formed to include a primary surface (Fig. 1; upper surface of main portion 110) that defines a slot (Fig. 1; main portion 110 define a slot for component 102) for receiving the storage drive and lateral support features that are peripherally arranged (Fig. 1; 115 and Col. 3; Ln. 45-46; raised walls 115 proximate the perimeter of the main portion 110) around the primary surface  to positionally guide the storage drive in the slot; and												attaching the at least one resilient component (Col. 3; Ln. 25-32; main portion 110 comprise rigid material) to the primary surface of the modular support member and upwardly presenting the adhesive surface (Col. 4; Ln. 26; adhesive) above the at least one resilient component.
Regarding claim 4, Marroquin disclose; forming the modular support member by injection molding (Fig. 1; 100 and Col. 3; Ln. 27; injection molding).
Regarding claim 5, Marroquin disclose; the modular support member is the at least one resilient component (Col. 3; Ln. 25-32; main portion 110 comprise rigid material), the modular support member positionable (Fig. 1; 100 and Fig.10-11; 580; support structure 580 attached on the upper surface of motherboard 520) on the upper chassis surface of the base panel, comprises a primary surface (Fig. 1; upper surface of main portion 110) that defines a slot (Fig. 1; main portion 110 define a slot for component 102) for receiving the storage drive and the upwardly presented adhesive surface (Col. 4; Ln. 26; adhesive) and lateral support features that are peripherally arranged (Fig. 1; 115 and Col. 3; Ln. 45-46; raised walls 115 proximate the perimeter of the main portion 110) around the primary surface to positionally guide the storage drive in the slot.
Regarding claim 7, Marroquin disclose; a method for manufacturing an information handling system (IHS) (Fig. 10-11; 500 and Col. 8; Ln. 38-39), the method comprising: 											providing a chassis (Fig. 10-11; 510 and Col. 8; Ln. 41; chassis 510) with a base panel (Fig. 10-11;520 and Col. 8; Ln. 42; motherboard 520) having an upper chassis surface(Fig. 10-11; upper surface of motherboard 520); and 				attaching a modular support member (Fig. 1; 100 and Col. 3; Ln. 20-23; support structure and Fig.10-11; 580 and Col. 9; Ln. 12; support structure 580 attached on a section of motherboard 520) to a section of the upper chassis surface, the modular support member presenting at least one resilient component (Col. 3; Ln. 25-32; main portion 110 comprise rigid material) above the upper chassis surface, the at least one resilient component upwardly presenting an adhesive surface (Col. 4; Ln. 26; adhesive) to fixedly engage and to provide vibration damping (Col. 3; Ln. 31; shock absorption) for a storage drive (Fig. 1; 102 and Col. 3; Ln. 18; disk drive and Fig. 10-11; 530)  that is placed on the adhesive surface during assembly of the IHS, wherein the modular support member does not enclose (Fig. 1; 102 and Fig. 10-11; 530; 102 and 530 are not covered on the top) the storage device and enables the storage device to be inserted (Fig. 1; 102 and Fig. 10-11; 530; 102 and 530 are inserted into support structure 580) and retained therein without requiring positive retention using physical screws and/or clips (Col. 4; Ln. 26; coupling by adhesive); and 							inserting the storage drive (Fig. 1; 102 and Fig. 10-11; 530; 102 and 530 are inserted into support structure 580) into the modular support member, with a base of the storage drive affixed to the upwardly presented adhesive surface(Col. 4; Ln. 26; coupling by adhesive); and 								inserting other compute components (Col. 8; Ln. 45-48; motherboard 520 has microprocessor and other components) on other sections of the upper chassis surface, the other compute components and the storage drive providing a fully functional IHS with thermal-generating sections that require cooling (Fig. 10-11; 560 and Col. 9; Ln. 1; heat sink 560).
Regarding claim 8, Marroquin disclose; forming the modular support member and positioning (Fig. 1; 100 and Fig.10-11; 580; support structure 580 attached on the upper surface of motherboard 520) the modular support member on the upper chassis surface, the modular support member formed to include a primary surface (Fig. 1; upper surface of main portion 110) that defines a slot (Fig. 1; main portion 110 define a slot for component 102) for receiving the storage drive, the modular support member having the upwardly presented adhesive surface (Col. 4; Ln. 26; adhesive) and lateral support features that are peripherally arranged (Fig. 1; 115 and Col. 3; Ln. 45-46; raised walls 115 proximate the perimeter of the main portion 110) around the primary surface to positionally guide the storage drive in the slot, the lateral support features extending upwardly (Fig. 1; 115 and Col. 3; Ln. 45-46; raised walls 115 formed the slot for component 102)  on all four sides of the slot to position the storage drive over the slot; and 												attaching the at least one resilient component (Col. 3; Ln. 25-32; main portion 110 comprise rigid material) to the primary surface of the modular support member and upwardly presenting the adhesive surface (Col. 4; Ln. 26; adhesive) above the at least one resilient component.
Regarding claims 14 and 18, Marroquin disclose; the attaching a modular support member to the upper chassis surface comprises attaching the modular support member to the upper chassis surface by one of (a) one or more fasteners (Fig. 10-11; 585, 587 and Col. 9; Ln. 17-21; coupling members) or (b) a bottom adhesive layer to provide position retention.
Regarding claims 15 and 19, Marroquin disclose; fabricating the modular support member from resilient material (Col. 3; Ln. 25-32; main portion 110 comprise rigid material) to become a resilient component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marroquin, US 7262958 as applied to claims 1-2, 4-5, 7-8, 14-15 and 18-19 above, and further in view of Boulay, US 6339532  .
Regarding claims 3, 6 and 9, Marroquin substantially discloses the invention of hard drive mounting apparatus but is silent about forming a recess in the primary surface of the modular support member to define an air cooling passage under the storage drive in claim 3 and 6, also forming a recess in the primary surface of the modular support member to define an air cooling passage under the storage drive, the recess enabling forced or convective air cooling of the inserted storage drive in claim 9.		However Boulay teaches that forming a recess in the primary surface of the modular support member to define an air cooling passage (Fig. 1C and Col. 3; Ln.15-18; recess on the top surface of plate 16 between adhesive sections 18 with cooling air holes) under the storage drive, the recess enabling forced or convective air cooling (Fig. 1C and Col. 3; Ln.15-18; recess on the top surface of plate 16 between adhesive sections 18 with cooling air holes) of the inserted storage drive.					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Marroquin by forming a recess in the primary surface of the modular support member to define an air cooling passage under the storage drive in claim 3 and 6, also forming a recess in the primary surface of the modular support member to define an air cooling passage under the storage drive, the recess enabling forced or convective air cooling of the inserted storage drive in claim 9, as taught by Boulay, so that the digital media drive is substantially isolated from the mounting structure, and both externally and internally induced vibrations are damped, thereby reducing tracking errors (Col. 2; Ln.19-22).
Regarding claims 12-13, 16-17 and 20, Marroquin substantially discloses the invention of hard drive mounting apparatus having a main portion comprise rigid material with adhesive surface but is silent about at least one of the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 12, upwardly presenting the adhesive surface above the at least one resilient component comprises attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 13, the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to the primary surface of the modular support member in claim 16, upwardly presenting the adhesive surface above the at least one resilient component comprises attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 17 and the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to the primary surface of the modular support member in claim 20. 						However Boulay teaches about viscoelastic adhesive section or sections 18 adheres to, and is disposed between, the drive mounting surface 102 of the secondary plate 16 and the second side of the mounting plate 12. This permits installation of the viscoelastic adhesive section or sections 18 as a double-sided adhesive tape without need to form a clip about the adhesive section 18 (Fig. 1B; 18 and Col. 3; Ln. 27-33).	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Marroquin by at least one of the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 12, upwardly presenting the adhesive surface above the at least one resilient component comprises attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 13, the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to the primary surface of the modular support member in claim 16, upwardly presenting the adhesive surface above the at least one resilient component comprises attaching double-sided adhesive mounting tape to an upper surface of the modular support member in claim 17 and the at least one resilient component and the upwardly presented adhesive surface comprise double-sided adhesive mounting tape and the attaching of the at least one resilient component and the upwardly presenting of the adhesive surface comprise attaching double-sided adhesive mounting tape to the primary surface of the modular support member in claim 20, as taught by Boulay, so that the hard disk drive is isolated from the chassis by the adhesive sections, external vibrations and shock carried to the drive through the chassis  are significantly damped before arrival, thereby reducing the tracking errors experienced by the drive as a result of external vibrations (Col. 3; Ln.34-39).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marroquin, US 7262958 as applied to claims 1-2, 4-5, 7-8, 14-15 and 18-19 above, and further in view of Hood, US 6760219.  
Regarding claim 10, Marroquin substantially discloses the invention of hard drive mounting apparatus having a main portion comprise rigid material with adhesive surface but is silent about the modular support member comprises positional dampeners  placed at specific locations on the primary surface and which are in contact with a lower surface of an inserted vibration-susceptible computer component, the positional dampeners limiting lateral movement of the inserted vibration-susceptible computer component from a placed location and absorbing and substantially reducing vibrations of the vibration-susceptible computer component during operation within the chassis. 	However Hood discloses; the modular support member comprises positional dampeners (Fig. 2-4; 222 and Col. 3; Ln.23-25; vibration dampening) placed at specific locations on the primary surface and which are in contact with a lower surface of an inserted vibration-susceptible computer component (Fig. 2-4; 200, 222 and Col. 3; Ln.14-16; disc 210 is coupled to the housing bottom via mountain plate 220 and cushioning devices 222), the positional dampeners limiting lateral movement (Fig. 2-4; 200, 222, 230 and Col. 3; Ln.25-30; corner positioning member 230 interact with the  cushioning devices 222 to provide vibration dampening) of the inserted vibration-susceptible computer component from a placed location and absorbing and substantially reducing vibrations of the vibration-susceptible computer component during operation within the chassis.								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Marroquin by providing the modular support member comprises positional dampeners  placed at specific locations on the primary surface and which are in contact with a lower surface of an inserted vibration-susceptible computer component, the positional dampeners limiting lateral movement of the inserted vibration-susceptible computer component from a placed location and absorbing and substantially reducing vibrations of the vibration-susceptible computer component during operation within the chassis, as taught by Hood, to provide a disc drive system which includes cushioning material positioned between the interior of disc drive housing and a disc drive advantageously provides a removable disc drive system which isolates shocks from the disc drive (Col. 1; Ln.62-67).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about Claims 1-3,7-14, 16-18 and 20 are rejected under 35 USC §103(a) as being unpatentable over Kobayashi (JP 2009-193654), in view of Boulay (US 6,339,532), Claims 4-6, 15 and 19 are rejected under 35 USC §103(a) as being unpatentable over Kobayashi in view of Boulay, and further in view of Ozeki (US. 2012/0188705). Following a review of these references, Applicants proffer that the combinations of these references do not render Applicants' claimed invention obvious or unpatentable.
However new 102 and 103 rejections with new set of references have been applied, please see the rejection above. Note the KOBAYASHI, reference is no longer applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729